Treat, C. J. This is an original suit, brought in this court on the bond given by the late sheriff of Henderson county, for the collection of the revenue. It is submitted on an agreed state of facts, in substance as follows: Leet was elected sheriff in August, 1844, for the term of two years, and executed the bond in question, with the defendants as his sureties; he collected the taxes for the year 1844 and faithfully accounted for the same, but he failed to pay over a balance of $765.50, due the State for the taxes of 1845; it is agreed, if the sureties are liable for this default of the sheriff, that judgment shall be entered against them for that amount; otherwise, judgment shall be entered in their favor. 1st. It is contended that the sheriff was bound to give a bond annually for the collection of the revenue, and consequently that the defendants are not responsible for his failure to collect and pay over the taxes for the year 1845. The act of the 26th of February, 1839, directed the appointment of a collector annually, and required him to give a bond in the penalty of at least double the amount of the taxes to be collected by him. The act of the 6th of March, 1843, contained this provision: “ The sheriff of each county shall be ex officio collector of taxes for his county, and shall take and subscribe the oath, and perform all the duties required by law of such collector, and he shall give a bond similar to that required to be given by the collector, and shall be subject to the same liabilities and penalties; and upon refusal to qualify and act as collector, his office- as sheriff shall be considered vacant, to be filled as in other cases of vacancy.” This provision conferred on the sheriff all of the powers belonging to the office of collector. It imposed new and important duties on the sheriff. To secure their faithful performance, he was required to take an additional oath and give an additional bond. This statute virtually abolished the office of collector, and transferred all of its powers and duties to the sheriff. It charged him with the collection of the revenue. This duty was attached to the office of sheriff, and could not be performed by any other officer. The ordinary duties of the office and the duty of collecting the taxes were inseparable. They both pertained to the same office and were to be discharged by the same person. If the sheriff failed to give the additional bond, he forfeited not only his right to collect the taxes but his office of sheriff. He is styled collector, but this expression is used to designate a particular branch of his duties. He does not hold two separate and distinct offices. He performs the duties previously belonging to two offices. But the functions of both are combined and vested in one. It follows that the sheriff was not bound to give an annual bond for the collection of the revenue. The bond in question embraced his entire term of office. The collector was required to give a bond annually, because he was appointed for but one year. But the sheriff was chosen for two years, and his bond for the collection of.the taxes, like his bond for the performance of the ordinary duties of his office, covered his liability for the same period. 2d. It is insisted that the sureties were released from responsibility by the repeal of the law under which the bond was executed. • The act of the 3d of March, 1845, repealed the prior laws concerning the revenue; but all of their material provisions were incorporated into that act. The existing laws were in terms repealed, but they were in substance reenacted and continued in force. This mere change in the law did not, ipso facto, exonerate the sureties. It gave them no cause of complaint, for the duties of their principal were not thereby enlarged or extended. They cannot insist upon any exemption from liability unless the change operated to their prejudice. This court held, in the cases of The Governor v. Ridgeway, 12 111. 14, and Compher v. The People, Id. 290, that the sureties of an officer upon his official bond, conditioned for the faithful discharge of the duties of the office, are liable for the performance of all duties imposed upon him which are within the scope of his office, whether such duties are imposed by laws passed before or after the execution of the obligation. It was said, in the latter case, “ The power to control the revenue is one of the highest attributes of sovereignty. Without this power no government could exist, and it cannot be supposed that the general assembly intended to part with this important prerogative, or to contract that no change should be made in the manner of collecting the revenue, during the continuance in office of any of its collectors. Parties who go security on bonds of this character, do so with the full knowledge and expectation that the revenue laws will be changed and the duties of collectors altered as the public interest may require; and they have no right to complain of any alteration in the laws not materially changing the character of the duties of their, principal, especially when such alterations are in nowise prejudicial to their interest.” The principle of those decisions is perfectly conclusive of this case. The condition of the bond is, that the sheriff “ shall perform all the duties required to be performed of him as collector of the said county of Henderson, in the time and manner prescribed by law.” The laws in existence when the default occurred were substantially the same as those in force when the bond was executed. If any additional duties were imposed on the sheriff, they were clearly within the scope of his office. The objection that the rate of taxation was increased by the act of the 1st of March, 1845, has no foundation in fact. That act increased the amount of the taxes for state purposes, but it reduced the rate of taxation for county purposes in precisely the same ratio. The aggregate amount of the taxes was not increased. This change could not prejudice the sureties. The people are entitled to judgment. Judgment for plaintiffs.